 220DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer Sharon Chisholm and Mary H. Hedstrom immediate and fullreinstatement to the positions they formerly held, or their equivalent, withoutprejudice to seniority or other rights and priveleges, and make them whole forany loss of pay they may have suffered as a result of the discriminationagainst them.HEAREVER CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.BrightonManufacturing Company, Inc.andInternationalUnion,United Automobile,Aircraft,and Agricultural Imple-ment Workers of America,AFL-CIO,Petitioner.Case No.7-RC-3584.November 26, 1958DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on October 22, 1957, amongthe employees in the agreed appropriate unit, under the direction andsupervision of the Regional Director for the Seventh Region.Uponthe conclusion of the election a tally of ballots was furnished theparties.The tally of ballots shows that there were approximately28 eligible voters and that 28 ballots were cast, of which 14 were forthe Petitioner, 12 were against the Petitioner, and 2 were challenged.'As the challenged ballots were sufficient to affect the results of theelection, the Regional Director caused an investigation to be made,and on March 7, 1958, issued his report on challenged ballots andrecommendation.The Regional Director found that George Greenwas a supervisor, and recommended that the challenge to his ballotbe sustained and the Petitioner be certified.The Regional Directorwas unable to determine Whitehead's status and recommended that ahearing be held for that purpose if the Board did not adopt his recom-mendation as to Green.Thereafter the Employer filed timely exceptions to the RegionalDirector's report, and on April 28, 1958, the Board directed that ahearing be held to resolve the issues raised by the challenges to theballots of Green and Whitehead.Thereafter, a hearing was held before Emil C. Parkas, hearingofficer.On August 25, 1958, the hearing officer issued and served uponthe parties his report, in which he found that Green was a supervisor,and that the challenge to his ballot should therefore be sustained.'The Petitionerchallenged George Green and JamesWhiteheadas supervisors.122 NLRB No. 36. BRIGHTON MANUFACTURING COMPANY, INC.221The hearing officer also found that Whitehead was not a supervisor,and recommended that the challenge to his ballot be overruled andhis vote counted.Thereafter, the Employer filed timely exceptions to the hearingofficer's findings with respect to Green.As there is no exception tothe finding as to Whitehead, it is adoptedpro forma.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Jenkins, andFannin,"].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.In agreement with the stipulation of the parties, we find thatthe following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employees of the Employer at itsPlymouth, Michigan, plant, including plant clerical employees, butexcluding office clerical employees, guards, and supervisors as definedin the Act.5.The Board has considered the Regional Director's report, thehearing officer's report, the Employer's exceptions to both of these,and the entire record in the case.For the reasons set forth below wefind no merit in the Employer's exceptions.At the time of the election, the Employer was operating on twoshifts.The day shift ran from 7 to 3:30 p.ni.; the afternoon shiftfrom3:30 p.m. to 12:30 a.m.There were about 14 employees on theafternoon shift.Howard, the plant superintendent, and apparentlythe only conceded supervisor, worked on the day shift but regularlystayed until 5 or 6 p.m.Green reported to work about an hour be-fore the scheduled starting time of the afternoon shift and discussedwith Howard what was to be done that night.Howard gave Greena daily list of jobs to be run, including whether they were to be doneby male or female employees, and also listing odd jobs that could bedone if the others were completed.After. Howard left, Green was in charge of the plant, with instruc-tions to call Howard on matters of major importance.Green didsetup work and minor repairs.He made job assignments during asubstantial part of his working time.He was responsible for the 222DECISIOIEfS OF NATIONALLABOR RELATIONS BOARDemployees' obedience to working rules, andit is clearthat he toldthem to go back to work when they left theirassignments.There hasbeen no instance of disobedience to these requests.Greenhas alsoeffectively recommended the discharge of two employees.' In all thecircumstances of this case, including the fact that Howard wouldotherwise appear to be the only supervisor for a two-shift operation,we find that Green responsibly directed the work of the night shiftemployees, and was therefore a supervisor within the meaning of theAct.We shall therefore sustain the challenge to his ballot.As the Petitioner has obtained a majority of the validvotes cast,we shall certify it as the exclusive representative of the Employer'semployees in the agreed unit.[The Board certified International Union, United Automobile,Aircraft and Agricultural Implement Workers of America, AFL-CIO, as the designated collective-bargaining representative of theEmployer's production and maintenance employees in theagreed-upon unit.]The Employercontends that no weight should be given to this because it occurredunder Howard'spredecessor,but it doesnot appearthat Green's duties changed signifi-cantly when Howard took over.We thereforereject this contention.Wichita Television Corporation Incorporated,d/b/a HARD-TVandInternational Alliance of Theatrical Stage Employees &Moving Picture Machine Operators of the U.S. & Canada,Motion Picture Projectionists,Local No. 414, AFL-CIO.CasesNos. 17-CA-1109 and 17-CA-1153.December 1, 1958DECISION AND ORDEROn August 20, 1957, Trial Examiner Thomas S. Wilson issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had engaged in andwas engagingin certain unfairlabor practices and recommending that it cease and desist therefrom,and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto. Thereafter, the Respondentand the General Counsel filed exceptions to the Intermediate Reportand supporting briefs. The Respondent also requested oral argu-ment. As the record, exceptions, and briefs adequately present theissuesand the positions of the parties, the request for oral argumentis denied.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers herein to a three-member panel [MembersRodgers, Jenkins, and Fanning].122. NLRB No. 37.